Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Though the phrase “more uniform wall” appears in the specification, neither “uniform wall” nor “uniform wall structure” appears in the specification as filed.  From a purely semantic perspective, the scope of “more uniform” is less than that of “uniform”; thus, having support for “more uniform” does not necessarily imply support for “uniform”.  per se and “wall structure”.  “Wall” per se in the context of the instant application is considered to refer to walls of the cylindrical glass.  “[W]all structure” could refer to the aforementioned wall or a sub-portion thereof, and the two terms are not considered to have the same scope.
As claims 2-5 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-5 are also held to be rejected.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "uniform" in claim 1 is a relative term which renders the claim indefinite.  The term "uniform" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although it is noted that the specification does provide an embodiment of an article deemed to exhibit a more uniform surface (see inst. app. spec. ¶ 0040), having the parameters associated with this specific embodiment to provide support for “uniform wall structure” is problematic for the were deemed proper (which is not conceded), at most, this particular section of the specification provides support for “more uniform”, and not “uniform” per se.  Finally, Applicant certainly did not point to this specific embodiment in citing support for the limitation of “a uniform wall structure” but instead chose to cite the section of the specification disclosing “a more uniform wall” (emphasis added); see pg. 3 ¶ 2 of response dated 29 April 2021, henceforth “Response”.  Therefore, the specification is not considered to have provided support of discerning the metes and bounds of the term “uniform”.
As claims 2-5 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-5 are also held to be rejected.

Due to the numerous issues of indefiniteness and lack of written description, no attempt will be made to reject the claims over the prior art.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-5 (pg. 3 ¶ 3+ of “Response”) have been fully considered.  In view of the amendments to claim 1, this line of rejection has been withdrawn.  
As noted above, the amendments are not deemed to be in compliance with both 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and new grounds of rejection have been made to address these issues introduced by the amendments.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781